Exhibit 10
FIRST AMENDMENT
TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of February 8, 2010, among RED LION HOTELS CORPORATION, a Washington
corporation (“Borrower”), each lender party hereto (collectively, “Lenders”),
and CALYON NEW YORK BRANCH, as Administrative Agent (“Administrative Agent”).
R E C I T A L S
     1. Borrower, Administrative Agent, and Lenders are parties to that certain
Credit Agreement (as modified, amended, renewed, extended, and/or restated, the
“Credit Agreement”) dated as of September 13, 2006.
     2. The parties hereto desire to amend the Credit Agreement subject to the
terms and conditions set forth herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Terms and References. Unless otherwise stated in this Amendment
(a) terms defined in the Credit Agreement have the same meanings when used in
this Amendment, and (b) references to "Sections” are to the Credit Agreement’s
sections.
     2. Amendments to the Credit Agreement.
     (a) The cover page of the Credit Agreement is hereby amended to delete the
reference to “$50,000,000” in its entirety.
     (b) Section 1.01 of the Credit Agreement is hereby amended to delete the
definitions of "Applicable Margin”, “Base Rate” and “Collateral Properties” in
their entirety and replace such definitions with the following:
     Applicable Margin means, (a) with respect to a Base Rate Borrowing, two and
one quarter percent (2.25%) and (b) with respect to a Eurodollar Borrowing,
three and one quarter percent (3.25%).
     Base Rate means, for any day, the rate per annum equal to the greater of
(a) the Federal Funds Rate for such day plus one-half of one percent (0.5%), and
(b) the Prime Rate for such day. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Rate shall be effective on the effective
date of such change in the Prime Rate or the Federal Funds Rate. In the event
that at any time the Base Rate would be less than the Adjusted Eurodollar Rate,
then the Base Rate shall be deemed to be equal to the Adjusted Eurodollar Rate.
Each determination of the Base Rate by Agent shall, in the absence of manifest
error, be conclusive and binding on Borrower.
     Collateral Properties means the Initial Collateral Property and Collateral
Property also means the Initial Collateral Property.
     (c) Section 1.01 of the Credit Agreement is hereby amended to add the
following new definitions in the correct alphabetical order:
First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



     Disposition means with respect to any Subject Property, the (a) sale
(including the sale and leaseback) or (b) lease of more than twenty-five percent
(25%) (individually or in the aggregate) of the total square footage of such
Subject Property; provided, however, that, so long as Borrower or an Affiliate
of Borrower is not the owner of the fee simple interest in the Red Lion Hotel
Anaheim — Anaheim, California, any such sale or lease of such Subject Property
by any Person other than Borrower or an Affiliate of Borrower shall not be a
Disposition hereunder.
     Disposition Proceeds means, with respect to any Disposition, the gross
proceeds (including, without limitation, all cash payments received with respect
to any note taken in connection with such Disposition) from any from such
Disposition received on or after the date of consummation of such Disposition,
after (a) deduction of taxes paid or payable and (b) payment of all usual and
customary brokerage commissions and all other reasonable fees and expenses
related to such Disposition (including reasonable attorneys’ fees and closing
costs and reasonable environmental remediation costs incurred in connection with
such Disposition).
     Subject Properties means, collectively, the following Properties: (a) Red
Lion Hotel Denver Southeast — Aurora, Colorado; (b) Red Lion Hotel Anaheim —
Anaheim, California; (c) Red Lion Hotel Pocatello — Pocatello, Idaho; and
(d) Red Lion Templin’s Resort — Post Falls, Idaho, and Subject Property means
any one of the Subject Properties.
     (d) Section 2.7 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
     2.7 Intentionally deleted.
     (e) Each of Section 8.24(b) and Section 9.23(b) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:
     (b) Intentionally deleted.
     (f) Section 3.2(b) of the Credit Agreement is hereby amended to add the
following new clause (iii) at the end thereof:
     (iii) Immediately upon the receipt thereof, Borrower shall prepay the Total
Principal Debt in an aggregate amount equal to fifty percent (50%) of all cash
Disposition Proceeds with respect to the Disposition of any Subject Property;
provided, however, that, notwithstanding the nature of such Disposition Proceeds
(i.e., cash or non-cash) the initial minimum prepayment required under this
clause (iii) upon the consummation of any such Disposition shall (x) not be less
than twenty-five percent (25%) of the total amount of such Disposition Proceeds
and (y) not be funded with a Borrowing. No amount of the Total Principal Debt
prepaid pursuant to this Section 3.2(b)(iii) may be reborrowed, and the
Commitment of each Lender shall be permanently reduced based upon its respective
Pro Rata Part by the amount of such prepayments, and the Total Commitment shall
be permanently reduced by the amount of such prepayments without the need of any
further action on the part of Borrower, Administrative Agent, or any Lender.
First Amendment to Credit Agreement

- 2 -



--------------------------------------------------------------------------------



 



     (g) Section 5.5 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
     5.5 Commitment Fees. Borrower shall pay to Administrative Agent, for the
ratable account of Lenders, a commitment fee, payable in installments in
arrears, on the last Business Day of each March, June, September, and December
and on the Maturity Date, commencing with the fiscal quarter beginning
January 1, 2010. Each installment shall be in an amount equal to the product of
(a) the daily Unused Commitment times (b) 50 basis points (0.50%).
     (h) Section 10.2 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
     10.2 Debt. Borrower shall not, and shall not permit any other Company to,
directly or indirectly, create, incur, guaranty, assume, or suffer to exist any
direct, indirect, fixed, or contingent liability for (a) any Recourse Debt if,
both before and after giving effect to such Recourse Debt, the Commitment Usage
would exceed the Availability Amount and (b) any Debt that is secured by a Lien
that is not a Permitted Lien on any of the Subject Properties.
     (i) Section 10.18(a) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
     (a) Total Leverage Ratio. Borrower shall not permit the Total Leverage
Ratio, as of the last day of any fiscal quarter of the Companies during the
following periods, to be greater than the ratio set forth opposite such period
below:

      Period   Ratio Closing Date through
December 31, 2006   6.5 to 1.0       January 1, 2007 through
December 31, 2007   6.0 to 1.0       January 1, 2008 through
December 31, 2008   5.75 to 1.0       January 1, 2009 through
December 31, 2010   5.25 to 1.0       January 1, 2011 and
Thereafter   4.75 to 1.0

     (j) Section 10.18(b) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
     (b) Senior Leverage Ratio. Borrower shall not permit the Senior Leverage
Ratio, as of the last day of any fiscal quarter of the Companies during the
following periods, to be greater than the ratio set forth opposite such period
below:
First Amendment to Credit Agreement

- 3 -



--------------------------------------------------------------------------------



 



      Period   Ratio Closing Date through
December 31, 2006   5.5 to 1.0       January 1, 2007 through
December 31, 2007   5.0 to 1.0       January 1, 2008 through
December 31, 2008   4.75 to 1.0       January 1, 2009 through
December 31, 2010   4.25 to 1.0       January 1, 2011 and
Thereafter   3.75 to 1.0

     (k) Schedule 2.1 of the Credit Agreement is hereby deleted in its entirety
and replaced with Schedule 2.1 attached hereto.
     3. Amendments to other Loan Documents.
     (a) All references in the Loan Documents to the Credit Agreement shall
henceforth include references to the Credit Agreement, as modified and amended
hereby, and as may, from time to time, be further amended, modified, extended,
renewed, and/or increased.
     (b) Any and all of the terms and provisions of the Loan Documents are
hereby amended and modified wherever necessary, even though not specifically
addressed herein, so as to conform to the amendments and modifications set forth
herein.
     4. Conditions Precedent. This Amendment shall not be effective unless and
until: (a) Administrative Agent receives fully executed counterparts of this
Amendment signed by the Required Lenders and Borrower; (b) Administrative Agent
receives an officer’s certificate for Borrower certifying (i) the constituent
documents of Borrower, (ii) incumbency of the officers of Borrower authorized to
execute this Amendment and each other document executed in connection therewith
(collectively, the “Amendment Documents”), (iii) certificates of existence and
good standing for Borrower certified as of a recent date by the Secretary of
State of the State of formation of Borrower, and (iv) resolutions of the board
of directors of Borrower authorizing the execution and delivery of the Amendment
Documents; (c) Administrative Agent receives, for the benefit of each Lender
executing this Amendment, an amendment fee equal to the result of (i) thirty
seven and one half basis points (0.375%) times (ii) the amount of the Commitment
of each such Lender after giving effect to this Amendment; and (d) the
representations and warranties in the Credit Agreement, as amended by this
Amendment, and each other Loan Document are true and correct in all material
respects on and as of the date of this Amendment as though made as of the date
of this Amendment except to the extent that (i) any of them speak to a different
specific date, or (ii) the facts on which any of them were based have been
changed by transactions contemplated or permitted by the Credit Agreement.
     5. Ratifications. Borrower (a) ratifies and confirms all provisions of the
Loan Documents as amended by this Amendment, (b) ratifies and confirms that all
guaranties, assurances, and Liens
First Amendment to Credit Agreement

- 4 -



--------------------------------------------------------------------------------



 



granted, conveyed, or assigned to Administrative Agent for the benefit of
Lenders under the Loan Documents are not released, reduced, or otherwise
adversely affected by this Amendment and continue to guarantee, assure, and
secure full payment and performance of the present and future Obligation under
the Credit Agreement and the Loan Documents, and (c) agrees to perform such acts
and duly authorize, execute, acknowledge, deliver, file, and record such
additional documents, and certificates as Administrative Agent may request in
order to create, perfect, preserve, and protect those guaranties, assurances,
and liens.
     6. Representations. Borrower represents and warrants to Administrative
Agent and Lenders that as of the date of this Amendment: (a) this Amendment has
been duly authorized, executed, and delivered by Borrower and each Subsidiary
Guarantor; (b) no action of, or filing with, any governmental authority is
required to authorize, or is otherwise required in connection with, the
execution, delivery, and performance by Borrower or any Subsidiary Guarantor of
this Amendment; (c) the Loan Documents, as amended by this Amendment, are valid
and binding upon Borrower and each Subsidiary Guarantor and are enforceable
against Borrower and each Subsidiary Guarantor in accordance with their
respective terms, except as limited by Debtor Relief Laws; (d) the execution,
delivery, and performance by Borrower and each Subsidiary Guarantor of this
Amendment do not require the consent of any other Person and do not and will not
constitute a violation of any laws, agreements, or understandings to which
Borrower or any such Subsidiary Guarantor is a party or by which Borrower or any
such Subsidiary Guarantor is bound; (e) all representations and warranties in
the Loan Documents are true and correct in all material respects except to the
extent that (i) any of them speak to a different specific date, or (ii) the
facts on which any of them were based have been changed by transactions
contemplated or permitted by the Credit Agreement; and (f) no Potential Default
or Event of Default exists.
     7. Continued Effect. Except to the extent amended hereby, all terms,
provisions and conditions of the Credit Agreement and the other Loan Documents,
and all documents executed in connection therewith, shall continue in full force
and effect and shall remain enforceable and binding in accordance with their
respective terms.
     8. Miscellaneous. Unless stated otherwise (a) the singular number includes
the plural and vice versa and words of any gender include each other gender, in
each case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Amendment must be construed — and its
performance enforced — under New York law, (d) if any part of this Amendment is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, and (e) this Amendment may be executed in any number of
counterparts (originals or facsimile copies followed by originals within two
(2) Business Days) with the same effect as if all signatories had signed the
same document, and all of those counterparts must be construed together to
constitute the same document.
     9. RELEASE. BORROWER AND EACH OTHER OBLIGOR HEREBY ACKNOWLEDGES THAT THE
OBLIGATION IS ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RECISSION, SETOFF,
COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
ITS LIABILITY TO REPAY THE OBLIGATION OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES
OF ANY KIND OR NATURE FROM ANY CREDIT PARTY. BORROWER AND EACH OTHER OBLIGOR
HEREBY VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE EACH CREDIT PARTY
AND ITS PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS, AND ASSIGNS (COLLECTIVELY,
THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED
First Amendment to Credit Agreement

- 5 -



--------------------------------------------------------------------------------



 



OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY,
ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH BORROWER OR ANY OTHER OBLIGOR MAY NOW OR HEREAFTER HAVE AGAINST
THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE
OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING, OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION
OF THIS AMENDMENT.
     10. Entireties. The Credit Agreement as amended by this Amendment
represents the final agreement between the parties about the subject matter of
the Credit Agreement as amended by this Amendment and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements between the parties.
     11. Parties. This Amendment binds and inures to Borrower, Administrative
Agent, each Lender, and their respective successors and permitted assigns.
[Remainder of Page Intentionally Left Blank; Signature Pages to Follow]
First Amendment to Credit Agreement

- 6 -



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first stated above.

                  BORROWER:    
 
                RED LION HOTELS CORPORATION, a Washington corporation    
 
           
 
  By:   /s/ Anthony F. Dombrowik
 
Name: Anthony F. Dombrowik    
 
      Title: Senior Vice President    

Signature Page to First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:    
 
                CALYON NEW YORK BRANCH, as Administrative Agent    
 
           
 
  By:   /s/ Alex Larrinaga
 
Name: Alex Larrinaga    
 
      Title: Vice President    
 
           
 
  By:   /s/ Robert G. Colvin
 
Name: Robert G. Colvin    
 
      Title: Managing Director    

Signature Page to First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  LENDERS:    
 
                CALYON NEW YORK BRANCH, as a Lender and Swing Line Lender    
 
           
 
  By:   /s/ Jason Chrein
 
Name: Jason Chrein    
 
      Title: Director    
 
           
 
  By:   /s/ Joseph A. Asciolla
 
Name: Joseph A. Asciolla    
 
      Title: Managing Director    

Signature Page to First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  KEY BANK NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ Tayven Hike
 
Name: Tayven Hike    
 
      Title: Vice President    

Signature Page to First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  CIBC, INC., as a Lender    
 
           
 
  By:   /s/ Michael Gewirtz
 
Name: Michael Gewirtz    
 
      Title: Agent    

Signature Page to First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  UNION BANK, N.A., formerly known as Union Bank of California,
N.A., as a Lender    
 
           
 
  By:   /s/ Ray Ward
 
Name Ray Ward    
 
      Title: Vice President    

Signature Page to First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  FARGO BANK, NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ Daniel A. Adams    
 
           
 
      Name: Daniel A. Adams
Title: Vice President    

Signature Page to First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



To induce the Administrative Agent and Lenders to enter into this Amendment,
each of the undersigned (a) consent and agree to the Amendment’s execution and
delivery, (b) ratify and confirm that all guaranties, assurances, and Liens
granted, conveyed, or assigned to Administrative Agent and Lenders under the
Loan Documents are not released, diminished, impaired, reduced, or otherwise
adversely affected by the Amendment and continue to guarantee, assure, and
secure the full payment and performance of all present and future Obligation,
(c) agree to perform such acts and duly authorize, execute, acknowledge,
deliver, file, and record such additional guaranties, assignments, security
agreements, deeds of trust, mortgages, and other agreements, documents,
instruments, and certificates as Administrative Agent may reasonably deem
necessary or appropriate in order to create, perfect, preserve, and protect
those guaranties, assurances, and Liens, and (d) waive notice of acceptance of
this consent and agreement, which consent and agreement binds the undersigned
and its successors and permitted assigns and inures to the Administrative Agent
and Lenders and their respective successors and permitted assigns.

          SUBSIDIARY GUARANTORS:    
 
        RED LION HOTELS FRANCHISING, INC.,     a Washington corporation    
 
       
By:
  /s/ Anthony F. Dombrowik
 
Name: Anthony F. Dombrowik    
 
  Title: Senior Vice President    
 
        RED LION HOTELS MANAGEMENT, INC.,     a Washington corporation    
 
       
By:
  /s/ Anthony F. Dombrowik
 
Name: Anthony F. Dombrowik    
 
  Title: Senior Vice President    
 
        RED LION HOTELS HOLDINGS, INC.,     a Delaware corporation    
 
       
By:
  /s/ Anthony F. Dombrowik
 
Name: Anthony F. Dombrowik    
 
  Title: Senior Vice President    
 
        WHC809, LLC,     a Delaware limited liability company    
 
       
By:
  /s/ Anthony F. Dombrowik
 
Name: Anthony F. Dombrowik    
 
  Title: Senior Vice President    

Signature Page to First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



          RED LION HOTELS LIMITED PARTNERSHIP,     a Delaware limited
partnership    
 
        By: RED LION HOTELS CORPORATION, a Washington corporation, its sole
general partner
 
       
By:
  /s/ Anthony F. Dombrowik
 
Name: Anthony F. Dombrowik    
 
  Title: Senior Vice President    

Signature Page to First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
COMMITMENTS
AND APPLICABLE PERCENTAGES

                  Lender   Commitment   Pro Rata Part  
Calyon New York Branch
  $ 12,187,500       32.500000000 %  
KeyBank National Association
  $ 8,437,500       22.500000000 %  
CIBC, Inc.
  $ 5,625,000       15.000000000 %  
Union Bank of California, N.A.
  $ 5,625,000       15.000000000 %  
Wells Fargo Bank, National Association
  $ 5,625,000       15.000000000 %  
Total
  $ 37,500,000       100.000000000 %

Schedule 2.1 to First Amendment to Credit Agreement

 